Case 1:17-cV-00562-TSE-.]FA Document 378 Filed 03/28/19 Page 1 of 1 Page|D# 13199

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

HARALD MCPIKE, )
Plaintiff, )

)

v. ) Case No. 1:17-cv-562

)

ZERO-GRAVITY HOLDINGS, INC. )
f/k/a SPACE ADVENTURES, LTD. )

M
The parties recently participated in a settlement conference with United States Magistrate
Judge Theresa Carroll Buchanan and through this process resolved their dispute.

Because this case has settled,

lt is hereby ORDERED that the Clerk of Court shall close this case and place it among the
ended causes.

It is further ORDERED that all pending deadlines and motions are TERMINATED and
any pending hearings are CANCELLED.

The parties shall have until May 1, 2019, to file a joint stipulation of dismissal which
dismisses plaintiffs sole remaining claim With prejudice If the parties need additional time to file
the stipulation of dismissal, they may file an appropriate motion which Judge Buchanan will
consider.

The Clerk is directed to provide a copy of this Order to all counsel of record.

Alexandria, Virginia
March 28, 2019

 

T. s. Euis, m j
United States Di ct Judge

